Citation Nr: 0637656	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  99-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right nephrectomy.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
March 1952.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In April 2003, the veteran testified at a videoconference 
hearing.  This case was remanded to the RO for additional 
development in April 2005.  In October 2006, the undersigned 
Veterans Law Judge denied a motion to advance the appeal on 
the Board's docket.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2006).  



REMAND

The veteran has contended that he was in sound condition upon 
entrance into active service in November 1951, and that a 
right kidney condition, which subsequently led to a post-
service right nephrectomy in March 1952, first manifest 
itself during active service.  

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111 (West 2002), VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See 38 C.F.R. § 3.306(b) (2006); VAOPGCPREC 3-03 
(July 16, 2003).  

In the Board's April 2005 remand order, the RO (through the 
Appeals Management Center) was requested to schedule the 
veteran for a VA medical examination.  The VA examiner was to 
identify, in particular, whether the evidence clearly showed 
that the veteran's right kidney condition (which led to a 
right nephrectomy) pre-existed military service.  If such was 
the case, the examiner was then to opine whether the right 
kidney condition worsened during service to include whether 
any worsening of the condition was the result of treatment 
provided during service or was due to a natural progress of 
the condition. 

A review of the relevant report of February 2006 VA 
examination reflects the examiner's opinion that the evidence 
clearly showed that the veteran's right kidney condition 
preceded his entrance into military service.  In discussing 
whether the right kidney condition underwent a worsening in 
service, the examiner referenced a September 1998 statement 
from a surgical technician and an October 1968 statement from 
a physician, both of whom were reportedly present during the 
right nephrectomy in March 1952.  In particular, the VA 
examiner noted the following, 

According to [the physician's] [statement], 
the kidney was chronically hydronephrotic and 
had been so for many years.  There was no 
suggestion of anything that had occurred 
while [the veteran] was in the Navy [that] 
caused acceleration of the process or any new 
problem.  

Thereafter, the February 2006 report reflects the examiner's 
conclusions with respect to the veteran's right kidney 
condition.  However, none of these conclusions includes a 
definite opinion as to whether the right kidney condition 
worsened during service to include whether any worsening of 
the condition was the result of treatment provided during 
service or was due to a natural progress of the disease.  
Here the Board can not conclude, without resorting to 
speculation, that the examiner's reference to the October 
1968 physician's statement (and that physician's conclusions) 
necessarily represents an independent opinion from the 
February 2006 examiner regarding the issue of aggravation of 
the right kidney condition.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (The Board is prohibited from exercising 
its own independent judgment to resolve medical questions).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court has indicated that, if the Board proceeds 
with final disposition of an appeal and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board with 
respect to the veteran's claim for service connection for 
residuals of a right nephrectomy has not been completed, 
another remand is required so that the requested opinion may 
be provided.  

Therefore, the Board finds that the claims file should be 
returned to the VA examiner who evaluated the veteran in 
February 2006 for a supplemental opinion regarding the claim 
for service connection for residuals of a right nephrectomy.  
The examiner should opine as to whether the veteran's pre-
existing right kidney condition (as identified in the report 
of February 2006 VA examination) increased in severity beyond 
its natural progress, to include as a result of treatment 
provided during service.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence . . . is essential for a proper appellate 
decision").  The RO should arrange for the veteran to 
undergo examination only if the February 2006 VA examiner is 
unavailable or if such examination is needed to answer the 
questions posed above.  

The Board also notes that findings or conclusions by the 
examiner could affect the veteran's claim on appeal for a 
TDIU.  Therefore, as the outcome of the claim for service 
connection for residuals of a right nephrectomy could affect 
his claim for a TDIU, the Board finds that consideration of 
the TDIU claim should be deferred.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the veteran's 
claims file to the VA examiner who 
examined the veteran in February 2006.  
That physician should be asked to provide 
a supplemental opinion.  

Specifically, the examiner should provide 
clarification regarding his opinion on 
the question of in-service aggravation.  
Specifically, he should provide an 
independent opinion as to whether there 
is clear evidence that the veteran's 
right kidney condition (noted by the 
examiner in the report of February 2006 
VA examination to have had its onset 
prior to active military service) was not 
made permanently worse (beyond natural 
progression), to include as a result of 
medical treatment provided during 
service.  

(The RO should arrange for the veteran to 
undergo an additional examination only if 
the February 2006 VA examiner is 
unavailable or such examination is needed 
to answer the question posed above.)  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

